Citation Nr: 1138223	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction/decreased sex drive, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for brittle nails, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for numbness of the bilateral toes and the bilateral fingers, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin condition/rash, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 RO decision, which denied the aforementioned claims.

These issues were remanded by the Board for further development in January 2010.  The remand directives were completed appropriately; therefore, substantial compliance has been ensured.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2009, a video conference hearing was held before the undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran submitted an application for benefits for certain children with disabilities born of Vietnam and certain Korea service Veterans in November 2007.  Additionally, the Board notes that the Veteran's representative made a reference to dysplasia of the esophagus at the December 2009 hearing.  It does not appear that these claims were ever adjudicated.  As such, the issues of entitlement to service connection for dysplasia of the esophagus and entitlement to benefits for children with disabilities born of Vietnam and certain Korea service Veterans have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative evidence of record to have erectile dysfunction/decreased sex drive that is etiologically related to a disease, injury, or event in service.

2.  The Veteran is not shown by the most probative evidence of record to have brittle nails that is etiologically related to a disease, injury, or event in service.

3.  The Veteran is not shown by the most probative evidence of record to have numbness of the bilateral toes and the bilateral fingers that is etiologically related to a disease, injury, or event in service.

4.  The Veteran is not shown by the most probative evidence of record to have a skin condition/rash that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Erectile dysfunction/decreased sex drive was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Brittle nails was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Numbness of the bilateral toes and the bilateral fingers was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  A skin condition/rash was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a letter dated in September 2006 described how appropriate disability ratings and effective dates were assigned.    

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are not available for review.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's service treatment records.  The RO made a formal finding, in February 2007, that the Veteran's service treatment records are unavailable for review.  The Veteran was duly informed of the RO's determination in a February 2007 letter wherein the efforts in obtaining the records were outlined to him.  The claims file contains all available evidence pertinent to the claims, including certain personnel records and VA medical records.  Therefore, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to the Veteran's claims of service connection, the Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the Veteran's claims for service connection for erectile dysfunction/decreased sex drive, brittle nails, and numbness of the bilateral toes and the bilateral fingers, the Board notes that there is no competent medical evidence linking these claimed disabilities to military service, and no consistent lay evidence of continuity of symptomatology suggesting an association to service.  The Veteran asserted at the December 2009 hearing that he first began experiencing erectile dysfunction or decreased sex drive approximately 10 years prior to this hearing.  He asserted that the numbness in his fingers began 5 or 6 years prior to the December 2009 hearing and the numbness of the toes began approximately 10 to 12 years prior this hearing.  With regard to the Veteran's claim for service connection for brittle nails, the Veteran has never indicated that his brittle nails began during service or that he experiences brittle nails consistently since his discharge from service. 

With regard to the Veteran's claim for service connection for a skin condition/rash, the Board notes that there is no competent medical evidence linking this claimed disability to military service, and the Veteran has also not proffered consistent lay evidence of continuous symptoms of this disability since his active duty service.  Specifically, in a July 2006 VA treatment record, the Veteran reported that he has had a rash every summer times 7 since he moved to Oklahoma.  In an August 2006 statement, the Veteran indicated that he developed a skin condition shortly after his return from Vietnam, which has continually gotten worse over the years.  In a separate August 2006 statement, the Veteran indicated that he developed a skin condition after his last 9 months in Vietnam.  On his September 2006 claim, the Veteran indicated that his skin rash began in 1970, which would have been after his discharge from service.  In an October 2006 statement, the Veteran indicated that he has had a skin condition for the last 30 years or so, which would clearly be several years after his discharge from service.  In a July 2008 VA treatment record, the Veteran reported having a rash for the last 7 to 8 years.  In an August 2008 VA treatment record, the Veteran reported that he has had a rash for 9 years.  At the December 2009 hearing, the Veteran indicated that he first experienced his skin rash about 12 years prior.  Ultimately, the Board finds the statements made directly to health care providers during the course of treatment to be the most credible and persuasive, particularly as they are roughly consistent with the date of onset the Veteran reported under oath at his personal hearing.  For this reason, the Board further finds that there is no credible evidence of a continuity of symptomatology since service.

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having tinnitus and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, there is no medical evidence linking a current diagnosis of erectile dysfunction/decreased sex drive, brittle nails, numbness of the bilateral toes and the bilateral fingers, or a skin condition/rash to service, nor has the Veteran proffered credible statements indicating that he has had continuous symptoms of these claimed disabilities since his active duty.  Thus, as there is no medical evidence suggesting an association between his current symptoms and service, and no credible lay evidence as to the presence of symptomatology in service or the continuity of symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted with regard to these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).


1.  Entitlement to service connection for erectile dysfunction/decreased sex drive, brittle nails, and numbness of the bilateral toes and the bilateral fingers, to include as a result of exposure to herbicides. 

The Veteran is seeking entitlement to service connection for erectile dysfunction/decreased sex drive, brittle nails, and numbness of the bilateral toes and the bilateral fingers.  Specifically, the Veteran has asserted that these conditions were caused by in-service exposure to herbicides or agent orange. 

As noted above, the Veteran's service treatment records are regrettably not available for review.

With regard to current disabilities, the Board notes that the Veteran was diagnosed in a December 2009 VA medical record with peripheral neuritis secondary to alcohol and tobacco.  This medical record referred to numbness of the feet.  The Veteran was noted in a June 2008 VA treatment record as complaining of cracked and bleeding fingers tips.  In a February 2008 VA treatment record, he complained of numbness and burning in his hands.  In an October 2007 VA treatment record, the Veteran was diagnosed with peripheral neuropathy bilaterally and erectile dysfunction.  This medical record referred to diminished sensation of the feet and toes.  The Veteran also reported his fingertips swelling and splitting in this medical record.  In an March 2003 VA treatment record, the Veteran was noted as having mycotic toenails.  His toenails were noted as being thin and deformed.  

With regard to claimed herbicide exposure, the Board notes that the Veteran served in the Navy from January 1965 to January 1969.  In October 2006 and December 2006 statements, the Veteran asserted that he made over 30 landing operations in Vietnam during his active duty service.  

However, even if in-service exposure to herbicides was conceded, the Board notes that, for service connection for a disability to be granted as presumptively associated with agent orange or herbicide exposure, the disability must be listed under 38 C.F.R. § 3.309(e).  Erectile dysfunction/decreased sex drive and brittle nails are not disabilities that are listed under 38 C.F.R. § 3.309(e) as being presumptively associated with agent orange or herbicide exposure.  As such, service connection cannot be granted for erectile dysfunction/decreased sex drive or brittle nails on a presumptive basis.  

With respect to the Veteran's claim for service connection for numbness of the bilateral fingers and the bilateral toes, the Board notes that acute and subacute peripheral neuropathy is a disease that is listed under 38 C.F.R. § 3.309(e) as being presumptively associated with agent orange exposure.  Such is defined by the regulations as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2010).  Chronic persistent peripheral neuropathy is a condition which the VA Secretary has determined to be unrelated to herbicide exposure.  See generally Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) [which classifies chronic persistent peripheral neuropathy as a condition specifically not associated with herbicide exposure].

Upon review of the claims file, the Board finds that there is no credible lay evidence or competent medical evidence of record indicating that the Veteran had symptoms of acute or subacute peripheral neuropathy that manifested within weeks or months of claimed exposure to herbicides or his claimed active duty service in Vietnam and resolved within two years of the date of onset.  As such, service connection cannot be established for numbness of the bilateral fingers and toes on a presumptive basis with respect to agent orange or herbicide exposure.  38 C.F.R. § 3.309 (e), Note 2 (2010).

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).

The Board notes that the medical evidence of record reflects that the Veteran has been noted as having peripheral neuropathy bilaterally, erectile dysfunction, and mycotic nails.  However, the claims file contains no medical evidence linking peripheral neuropathy of the bilateral toes or fingers, mycotic nails, or erectile dysfunction to active duty service.  Moreover, the Veteran asserted at the December 2009 hearing that he first began experiencing erectile dysfunction or decreased sex drive approximately 10 years prior to this hearing.  He asserted that the numbness of the toes began approximately 10 to 12 years prior to this hearing and his numbness in his fingers began 5 or 6 years prior to this hearing.  The Veteran has never asserted that he had any issues with his nails during service or that he has had a nail problem consistently since his active duty service.  Therefore, as there is no medical evidence linking the Veteran's peripheral neuropathy of the bilateral toes or fingers, erectile dysfunction, or mycotic nails or a nail problem of any kind to active duty service, and the Veteran himself has not indicated that these disabilities began during active duty service, have existed since his active duty service, or are related to service in any way other than by claimed exposure to herbicides in service, the Board finds that service connection cannot be granted for erectile dysfunction/decreased sex drive, numbness of the bilateral toes and bilateral fingers, or brittle nails or mycotic nails on a direct basis. 

The Board acknowledges the Veteran's contention that he has erectile dysfunction/decreased sex drive, brittle nails, and numbness of the bilateral toes and the bilateral fingers as a result of in-service exposure to herbicides.  However, a lay person is not competent to offer an opinion on complex medical questions, and the Board believes that, as a lay person, the Veteran is not competent to offer an opinion as to the underlying etiology of these disabilities and claimed disabilities, to include attributing them to herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for erectile dysfunction/decreased sex drive, brittle nails, and numbness of the bilateral toes and the bilateral fingers must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a skin condition/rash, to include as a result of exposure to herbicides.

The Veteran is seeking entitlement to service connection for a skin condition or a rash.  Specifically, he has asserted that he has a current skin condition or rash as a result of in-service exposure to herbicides. 

As noted above, the Veteran has asserted that he made over 30 landing operations in Vietnam during his active duty service.  

His service treatment records are regrettably not available for review.

A review of the current medical evidence of record reflects that the Veteran has been diagnosed with a generalized papulosquamous rash, an erythematous rash, subacute cutaneous lupus erythematosus, a lupus rash, and dermatitis.  See VA medical records, August 2006, April 2008, October 2008, and February 2009.  

With regard to granting service connection on a presumptive basis, the Board notes that a generalized papulosquamous rash, an erythematous rash, subacute cutaneous lupus erythematosus, a lupus rash, and dermatitis are not specifically listed under 38 C.F.R. § 3.309(e) as being presumptively associated with agent orange or herbicide exposure.  As such, the Board finds that service connection cannot be granted for the Veteran's skin condition/rash on a presumptive basis. 

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran had a skin condition or rash in service or continuously since his active duty service, and no medical evidence of record linking a current skin condition or rash to the Veteran's active duty service.

The Board notes that the Veteran is competent to offer a description of the symptoms he experienced in service, and to describe a continuity of symptoms since service.  However, as noted above, the Veteran's lay assertions regarding his current skin condition/rash have been inconsistent throughout the processing of his claims.  In a July 2006 VA treatment record, the Veteran reported that he has had a rash every summer times 7 since he moved to Oklahoma.  In an August 2006 statement, the Veteran indicated that he developed a skin condition shortly after his return from Vietnam, which has continually gotten worse over the years.  In a separate August 2006 statement, the Veteran indicated that he developed a skin condition after his last 9 months in Vietnam.  On his September 2006 claim, the Veteran indicated that his skin rash began in 1970, which would have been after his discharge from service.  In an October 2006 statement, the Veteran indicated that he has had a skin condition for the last 30 years or so, which would clearly be several years after his discharge from service.  In a July 2008 VA treatment record, the Veteran reported having a rash for the last 7 to 8 years.  In an August 2008 VA treatment record, the Veteran reported that he has a rash for 9 years.  At the December 2009 hearing, the Veteran indicated that he first experienced his skin rash about 12 years prior.  As noted, the Boar finds that the statements made during the course of receiving medical treatment are the most credible, particularly as they are roughly consistent with the report offered under oath during his personal hearing.

Therefore, as there is no medical evidence of record indicating that the Veteran's current skin condition or rash is related to his active duty service, there is no credible lay evidence of continuous symptoms of a skin disorder since his active duty service, and there is a prolonged period following service without record of complaints regarding his skin disorder, the Board finds that the preponderance of the evidence is against granting service connection for a skin condition or rash on a direct basis.

The Board recognizes that the Veteran is quite sincere in his belief that his current skin condition is related to herbicide exposure in service.  However, a lay person is not competent to offer an opinion on complex medical questions, and the Board believes that, as a lay person, the Veteran is not competent to offer an opinion as to the underlying etiology of his current skin disorder or rash, to include attributing it to herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a skin condition/rash must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for erectile dysfunction/decreased sex drive, to include as a result of exposure to herbicides is denied. 

Entitlement to service connection for brittle nails, to include as a result of exposure to herbicides is denied.

Entitlement to service connection for numbness of the bilateral toes and the bilateral fingers, to include as a result of exposure to herbicides is denied.

Entitlement to service connection for a skin condition/rash, to include as a result of exposure to herbicides is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


